Citation Nr: 1431531	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  04-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for status post thoracolumbar laminectomies and discectomies with degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part, continued a 40 percent evaluation for a lumbar spine disability and denied entitlement to TDIU. 

In May 2013, the RO granted a temporary total rating based upon convalescence under 38 C.F.R. § 4.30, from June 19, 2012 to August 1, 2012, following thoracic laminectomy with placement of spinal cord stimulator leads, placement of spinal cord stimulator generator, and intraoperative programming of generator.  As a 100 percent rating is the maximum assignable for any disability, this period is not for consideration by the Board.  

In June 2004, the Veteran and L.G. testified during a Decision Review Officer (DRO) hearing at the RO.  A transcript of that hearing is of record. 

This appeal was previously before the Board in August 2007, when the Board remanded the claims for further development.  Following completion of such, this matter was returned to the Board for further consideration.  In October 2010, the Board, in pertinent part, denied the Veteran's TDIU claim, and remanded the issue of entitlement to an increased rating for his service-connected lumbar spine disability for further development.  The Veteran appealed the Board's October 2010 decision as to the denial of entitlement to TDIU to the U.S. Court of Appeals for Veterans Claim (Court).  In September 2011, the Court granted a Joint Motion for Remand, vacating that portion of the October 2010 Board decision that denied entitlement to TDIU and remanding the claim to the Board for compliance with the Joint Motion directives. 

The issue of entitlement to a rating higher than 40 percent for the lumbar spine disability was remanded by the Board in the October 2010 decision for additional development, and thus was not part of the above described appeal to the Court. 

In August 2012 and September 2013 the Board remanded the claims for additional development, which has been completed.  The case had been returned to the Board for appellate review.  

The Board notes that additional evidence was received after the last supplemental statement of the case.  However, that evidence is cumulative in nature and does not provide information relevant to the range of motion of the Veteran's thoracolumbar spine.  Accordingly, there is no prejudice to the Veteran is continuing with adjudication of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In a March 2014 brief presentation, the Veteran's representative appears to be raising claims for entitlement to service connection for a gastrointestinal disorder, and hypertension, as well as a claim of clear and unmistakable error (CUE) in an April 1994 rating decision and a January 2012 rating decision.  Additionally, in a statement received in May 2014, the Veteran raised claims of service connection for foot problems and hearing loss.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to January 18, 2012, the Veteran's service-connected lumbar spine disability has been manifested by limitation of flexion to 50 degrees at worst; it has not been productive incapacitating episodes of intervertebral disc syndrome or at least moderate incomplete paralysis of a lower extremity.  

2.  From January 18, 2012, the Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for a lumbar spine post-laminectomies and discectomies with degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in March 2003, October 2007, and March 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the March 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The Veteran appeared at a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran 
nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and identified post service treatment records have been obtained and VA examinations have been conducted.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Higher Rating

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 
4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  However, where the maximum evaluation for limitation of motion is already assigned, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the RO granted service connection for post-operative lumbar spine degenerative disc disease in an April 1994 rating decision.  A 40 percent rating was assigned pursuant the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1993).  That Diagnostic Code provided a 40 percent evaluation for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  Subsequent rating decisions continued to evaluate the Veteran's lumbar spine disability under the Diagnostic Code 5293 criteria. 

In February 2003 the Veteran submitted the current claim for an increased disability rating.  However, the rating criteria upon which the Veteran's 40 percent rating had been based were no longer in effect.  To warrant a higher rating, under Diagnostic Code 5293, the Veteran would have to meet the new rating criteria.  

Under the revised version of Diagnostic Code 5293, effective September 23, 2002, a maximum 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  On September 26, 2003, Diagnostic Code 5293 was renumbered as Diagnostic Code 5243 and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), but the rating criteria remained the same.  38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).

The Board notes that the Veteran's lumbar spine disability can alternatively be 
rated by separately evaluating the orthopedic and neurological manifestations.

Prior to September 26, 2003, severe limitation of motion of the lumbar spine warranted a 40 percent rating; moderate limitation of motion warranted a 20 
percent rating, and a 10 percent rating was assigned for a slight limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295 (2002), a 40 percent rating was warranted for a 
severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was warranted for a lumbosacral strain with characteristic pain on motion.  A noncompensable rating was warranted for slight subjective symptoms.  38 C.F.R. § 4.71a.  

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides, in pertinent part, a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); (See also Plate V.)

On VA examination in August 2003, the Veteran complained of some low back discomfort and flare-ups that lasted anywhere from three to six days or so, usually with increase in pain and increased fatigability, but without instability.  Flare-ups were triggered by over-activity and weather changes, and lasted three to six days.  During these episodes there was some painful range of motion and fatigability.  
On examination, flexion was to 60 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 30 degrees.  The examiner diagnosed chronic lumbar disc disease treated by surgical fusion with instrumentation, with residual low back pain with some hamstring tightness.  

On VA examination in July 2004, the Veteran complained of pain with severe flare-up of symptoms approximately twice a month.  These episodes lasted about three to four days.  Weather changes and strenuous movement could precipitate the flare-ups.  Alleviating factors included rest and medication.  The Veteran did not use any assistive devices for ambulation.  The Veteran denied any recent surgeries or any trauma.  On examination forward flexion of the thoracolumbar spine was to 25 degrees without pain, then 25 degrees to 50 degrees with pain; extension was to 20 degrees and beyond 20 degrees there was pain; lateral flexion on the right was to 20 degrees and on the left to 20 degrees with an approximate 10 degree limitation on both sides.  The Veteran displayed normal ranges of rotation on the right and left of 30 degrees.  It was estimated that during a flare-ups of pain the Veteran may have an additional 10 to 20 degree loss of forward flexion.  X-rays revealed degenerative disc disease at the L3-4 level, status post-fusion of L4-5-S1.  The examiner diagnosed chronic lumbar disc disease with evidence of some transient radiculopathy with history of surgical fusion with instrumentation.

On VA examination in September 2008, the Veteran complained of worsening back pain.  He reported being unemployed. He had last worked five years ago and had to stop because of his back pain.  He denied any periods of incapacity in the previous year.  On examination the examiner observed that the Veteran was able to get in and out of the chair quickly and with ease.  He was also able to get on and off the examining table quickly and with ease.  The Veteran walked with a quick and normal gait.  Extension was to 20 degrees, flexion was to 60 degrees, lateral bending to either side was to 20 degrees, and rotation to either side was also to 20 degrees.  Following repetitive use there was no further loss of motion due to pain, weakness, fatigability or incoordination.  He was able to heel and toe walk well.  The examiner described the severity of the Veteran's symptoms as minimal to moderate.  

On VA examination in January 2012, the Veteran complained of constant low back pain that radiated to the thighs, along with a burning sensation and numbness all the way down the leg to his feet.  He endorsed flare-ups in pain.  Flexion was to 25 degrees without pain and extension was to 5 degrees without pain.  Bilateral lateral flexion motion was not noted on the examination report.  Rotation was to 25 degrees, bilaterally, with no objective evidence of pain.  The examiner noted that the Veteran was able to perform repetitive use testing with no additional limitation of motion.  He did not require assistive devices for ambulation.  The lumbar spine disability was productive of functional limitations described as inability to bend, lift or twist.   

Private treatment notes show that in January 2012, anterior flexion of lumbar spine was noted to be full at 90 degrees with pain.  There was pain noted with lumbar extension, and lateral flexion, bilaterally.  In February 2012, the Veteran complained of constant sharp pain radiating to the bilateral lower extremities.  The Veteran reported that pain at its worse was 10/10, at its least was 5/10, and on the average about 7/10.  With medication he was able to sit, stand, and walk.  The pain was made worse by bending, increased activity, sitting a long time, standing a long time, and standing straight up.  Inspection of the lumbar spine revealed no scoliosis.  Palpation of the lumbar facet showed tenderness on both the sides at L3-S1 region.  There was pain noted over the lumbar intervertebral spaces (discs) on palpation.  Palpation of the bilateral sacroiliac joint area revealed right and left sided pain on flexion of the lumbar spine at 70 degrees.  Extension was to 15 degrees with pain. 

Private treatment records reflect that in June 2012, the Veteran underwent thoracic laminectomy with placement of spinal cord simulator.  The following month, he reported that the procedure had improved his symptoms by about 70 percent.  Inspection of the lumbar spine revealed no scoliosis.  On palpation of the lumbar facet there was tenderness on both the sides at L3-S1 region.  There was pain noted over the lumbar intervertebral spaces (discs) on palpation.  Palpation of the bilateral sacroiliac joint area revealed right and left sided pain.  Anterior flexion of lumbar spine is to 70 degrees without pain.  Extension was to 15 degrees with pain noted.  

On VA examination in February 2013, the Veteran complained of constant low back pain.  Forward flexion was to 40 degrees with onset of pain at 35 degrees, extension was to 10 degrees with pain, lateral flexion to 15 degrees with pain, bilaterally, and bilateral lateral rotation was to 15 degrees with pain.  On repetitive use, flexion remained at 40 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees bilaterally, and rotation was to 10 degrees bilaterally.  There was no additional limitation of motion with repetitive use.  The Veteran did not require assistive devices for ambulation.  His gait was normal.  

Turning first to the question of whether a higher rating can be assigned based on incapacitating episodes pursuant to Diagnostic Code 5293 (2003) and the IVDS Formula, the Board finds a higher rating is not warranted under the IVDS Formula (formerly Diagnostic Code 5293 (2003)).  While the Veteran has reported severe flare-up of symptoms approximately twice a month lasting about three to four days, at no time during the course of the claim has the evidence reflected that he suffered from incapacitating episodes as defined in the regulation.  The Veteran denied 
any periods of incapacity in the previous year during the September 2008 VA examination.  Specifically, the medical evidence does not disclose that the Veteran was prescribed bed rest by a physician, let alone for a period totaling six weeks or more, at any point during the course of the claim.  As noted above, the Veteran's period of convalescence from June 2012 to August 1, 2012 is not for consideration as he was already in receipt of the maximum 100 percent rating.  Accordingly, a higher rating is not warranted based on the IVDS Formula (formerly Diagnostic Code 5293 (2002)) during the course of the claim.

Turning to the question of whether a higher rating is warranted by separately evaluating orthopedic and neurological disabilities, the Board again finds that a higher rating is not warranted.  As noted above, the initial 40 percent rating was assigned under the provisions of Diagnostic Code 5293 in effect prior to September 2002.  As such, the 40 percent evaluation contemplated both limitation of motion and neurological impairment.  Thus, to warrant a higher rating, the Veteran must have symptomatology that would result in a combined rating higher than 40 percent for limitation of motion and neurological impairment.  

By a rating decision in January 2012, the RO assigned separate 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities, effective January 18, 2012.  Thus, from that date, the RO is rating the disability under the General Rating Formula, rather than the old version of Diagnostic Code 5293, otherwise the separate rating for the radiculopathy would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Regarding limitation of motion, during the course of the claim prior to January 18, 2012, the Veteran's limitation of forward flexion, at worst, has been to 50 degrees.  For example, the August 2003 VA examination noted forward flexion to 60 degrees, 15 degrees of extension, and lateral flexion to at least 25 degrees.  A July 2004 VA examination noted pain free flexion to 25 degrees with the ability to flex to 50 degrees with pain, 20 degrees of lateral flexion and extension, and 30 degrees of rotation.  A September 2008 examination revealed similar findings, but with flexion to 60 degrees.  

Thus, during the period prior to January 18, 2012, the Veteran's range of motion would support, at most, a 20 percent rating under Diagnostic Codes 5292 (2002) and the General Rating Formula.  Moreover, the Veteran's symptomatology did not support a 40 percent rating for severe lumbosacral strain at that time as there is no evidence of listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Moreover, during the period prior to January 18, 2012, the findings in the lower extremities would not warrant an evaluation such that a combined rating in excess of 40 percent for orthopedic and neurologic symptoms would be warranted.  See 38 C.F.R. §§ 4.25, 4.26.  In this regard, on examination in August 2003, the Veteran complained of some low back discomfort radiating to the back of the thighs.  The examiner noted that the reflexes were present and symmetrical at the level of the knees and slightly decreased at the level of both ankles but symmetrical.  Thigh circumference is 191/4 in right and 191/2 in left.  Calf circumference is 133/4 in right and 141/2 in left, with a moderate degree of atrophy being present in the right calf.  The Veteran was able to walk well on tiptoes and heels on both sides.  There was essentially good and equal strength in both lower extremities.  Straight leg raising test was performed bilaterally up to 60 degrees, limited somewhat by hamstring tightness.  Muscle strength in the lower extremities was symmetrical.  The examiner found no residual radiculopathy noted in either lower extremity.

On VA examination in July 2004, the Veteran complained of pain that was shooting down the left leg.  The Veteran denied weakness or bowel or bladder incontinence.  He endorsed some erectile dysfunction, however, he stated this developed after he started taking a certain blood pressure medication, and this was not attributed to his lumbar spine disability.  Circumferential measurements of the thighs were equal bilaterally.  There was no atrophy.  There was no evidence of any sensory loss in the lower extremities.  Straight leg raise was positive on the left side.  Reflexes were +2 bilaterally.  Gait was normal with no evident difficulties.  On neurological examination he showed no gross neurological deficits due to his lumbar disc disease.  The examiner diagnosed chronic lumbar disc disease with evidence of some transient radiculopathy with history of surgical fusion with instrumentation.

On VA examination in September 2008, the Veteran was able to heel and toe walk well.  He had some hamstring tightness but no positive straight leg raising pain and no sciatic tension signs or other suggestion of radiculitis or radiculopathy.  Motor strength and function were good.  Sensation was dull to pinprick in the lumbar distribution on the right and to a minimal degree the S1 distribution on the right as well.  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520 (2013). 

As noted above, the Veteran's orthopedic manifestations would be no more than 20 percent disabling prior to January 18, 2012.  Thus, to warrant a higher combined rating than 40 percent during the period prior to January 18, 2012, the evidence must establish mild incomplete paralysis in one lower extremity and at least moderate incomplete paralysis in the other, or at least moderately severe incomplete paralysis in only one lower extremity. See 38 C.F.R. §§ 4.25, 4.26.  However, upon consideration of the evidence, the Board finds that at no time has either of the Veteran's lower extremities manifested at least a moderate level of incomplete paralysis.  Indeed, to the extent the objective findings support any compensable neurological impairment, a positive straight leg raise test and sensation dull to pinprick, would, at most, reflect no more than mild impairment.  Indeed, during this period, no abnormalities in motor strength have been found. 

Accordingly, during the period prior to January 18, 2012, the combined effects of orthopedic and neurological disability would not warrant a rating in excess of the 40 percent already in effect under the old version of 38 C.F.R. §4.71a, Diagnostic Code 5293 (2002).

For the period from January 18, 2012, to warrant a rating in excess of 40 percent 
for limitation of motion, the evidence must show that the Veteran suffers from unfavorable ankylosis.  The General Rating Formula defines unfavorable ankylosis, in pertinent part, as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As the Veteran has clearly been able to perform range of motion studies during the course of the claim, his thoracolumbar spine is clearly not ankylosed.  Accordingly, a higher 50 percent rating is not warranted under Diagnostic Code 5285 (2002) or the General Rating Formula.  

Finally, the January 2012 rating decision assigned separate 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities, effective January 18, 2012.  The Veteran did not appeal that decision, and it is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").  

Additionally, it is noted that the Veteran's lumbar laminectomies and discectomies involves a surgical scar.  Therefore, the Board has considered whether the Veteran is entitled to a separate rating for the scar. 

A separate compensable rating for a scar may be assigned if the scar is superficial, poorly nourished, with repeated ulceration; or superficial, tender, and painful on objective demonstration; or limits function of the affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  After August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial and does not cause limited motion, but covers an area of 144 square inches (929 square centimeters) or greater; or if the scar is superficial and unstable; or if the scar is painful on examination; or limits function of the affective part under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2007).

The criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was prior to October 23, 2008, and he has not requested any review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

On VA examination in September 2008, the examiner noted a long healed surgical scar over the lumbar spine.  On VA examination in January 2012, the examiner noted a surgical scar that was healed, not painful or exceeding 6 square inches.  Similarly, a private treatment note in July 2012 noted a superficial scar.  On VA examination in February 2013, the examiner described a non-painful scar that covered a total area of less than 39 square cm (6 square inches).  The scar was not unstable.

None of the VA examinations, nor any of the treatment records, revealed a post-operative scar that was poorly nourished, or painful, adherent to the underlying tissue, or covering an area of 144 square inches.  

Accordingly, throughout the period on appeal the Board finds that the evidence shows that the post-surgical scar is superficial, nontender, and stable without pain on examination and it does not cover an of 144 square inches; thus, the criteria for a separate compensable rating under Diagnostic Codes 7802, 7803, or 7804 have not been met.  Additionally, as the Veteran already is compensated for functional limitations of the back, Diagnostic Code 7805 is not for application.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In conclusion, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's lumbar spine disability and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board acknowledges that, throughout the above rating period, the Veteran complained that his back problems interfered with his ability to work.  The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for more 
severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected back disability.  Id. at 118 
("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his lumbar spine disability, remand of this issue is not required. 


ORDER

A rating higher than 40 percent for a lumbar spine disability post-laminectomies and discectomies with degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran basically contends that he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities, specifically a low back disability with radiculopathy of the right and left lower extremities, which are separately rated. 

In a February 2014 rating decision, the RO granted service connection for adjustment disorder with depressed mood and assigned an evaluation of 0 percent effective 
June 20, 2013.  It does not appear that the Veteran has undergone a VA psychiatric examination; as such, it remains unclear to the Board whether the current severity of the Veteran's service-connected psychiatric disorder, either separately or jointly with his service-connected disabilities, precludes him from working.

The Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities, currently chronic adjustment disorder with depressed mood, post-operative lumbar laminectomies and discectomies with degenerative disc disease of the lumbar 
spine, right and left lower extremity lumbar radiculopathies, and right eye injury with residual scar, on his unemployability.  On remand, relevant ongoing medical records should also be obtained, to include any VA treatment records.  

Finally, the February 2014 rating decision that granted service connection for a psychiatric disorder, also denied service connection for erectile dysfunction, voiding dysfunction, and bowel dysfunction.  In a statement received in May 2014, the Veteran stated that he was "appealing" his "old case that was denied."  It is unclear from this communication whether the Veteran wishes to pursue an appeal of any of the claims adjudicated in the February 2014 rating decision.  This matter is therefore remanded to the AOJ for clarification and any subsequent action deemed necessary.  See 38 C.F.R. § 19.26(b) (2013) (outlining actions to be undertaken by the AOJ to clarify a written communication which fails to clearly identify an intent to appeal or specify which claim an appellant wishes to appeal).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he wishes to appeal any of the claims adjudicated in the February 2014 rating decision.  If he responds affirmatively, undertake appropriate action to start the appellate process.

2.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a mental health disorder.  After securing any necessary release, the AOJ should request any relevant records identified which hare not duplicates of those already contained in the claims file.

3.  After the above development has been completed, afford the Veteran a VA mental disorders examination so as to determine the impact of his service-connected chronic adjustment disorder with depressed mood on his employability.  The claims file must be made available to and be reviewed by the examiner.  Any indicated testing should be conducted.  The examiner should address the impact the Veteran's psychiatric disability has on his ability to obtain or maintain gainful employment. 

4.  Thereafter, return the claims file to the examiner who prepared the January 2013 VA examination addendum if available.  Following review of the claims file, to include the recent psychiatric examination, the examiner should opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effect of his service-connected disabilities (chronic adjustment disorder with depressed mood, a lumbar spine disability post-laminectomies and discectomies with degenerative disc disease of the lumbar spine, right and left lower extremity lumbar radiculopathies, and right eye injury with residual scar).  The rationale for any opinion offered must be provided.

5.  Then, the AOJ should readjudicate the claim, to include, if necessary, whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


